Case 1:19-cv-12597-NMG Document 37 Filed 07/16/20 Page 1 of 2
       Case 1:19-cv-12597-NMG Document 37 Filed 07/16/20 Page 2 of 2



defendants from effectuating a foreclosure sale.          The facts of

this case have been extensively recited by this Court when it

denied plaintiff's motion for a preliminary injunction. See

Docket No. 34.

     As articulated by the defendants:        (1) the U.S Bank Trust

has standing to foreclose on the Property;        (2) the Plaintiff is

estopped from arguing that the U.S Bank Trust does not have

standing;   ( 3) the Plaintiff lacks standing to challenge the

validity of the assignment;      (4) the U.S Bank Trust is in

possession of the original note and allonges;        (5) the Defendants

have complied with applicable state and federal law and (6) the

Plaintiff has presented no meritorious reasons for a declaratory

judgment preventing the U.S Bank Trust from foreclosing.


                                  ORDER


     Defendants' motion to dismiss (Docket No. 11) is ALLOWED

and plaintiff's complaint is DISMISSED with prejudice.




So ordered.



                                          Nathaniel M. Gorton
                                          United States District Judge
Dated July / I:,, 2020



                                    -2-
